DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendment to Claims, Remarks and Terminal Disclaimer filed on July 9, 2021 are acknowledged.  
2.2.	Claims 8, 10 and 19 have been canceled. Claims 7, 9 and 11-18 have been withdrawn. Claims 1-6 are active.
2.3.	 Claims 1, 2 and 7 have been amended with respect to Molecular weight of  the active hydrogen containing polyester. Support for this amendment was found in Applicant's Specification as indicated by Applicant ( see Remarks). Therefore, no New matter has been added with instant Amendment. 
2.4.	Abstract filed on July 9, 2021 is acknowledged and accepted. 
                                                 Terminal Disclaimer
3.	The terminal disclaimer filed on July 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US Patent 10, 472,538  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
             Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
	Applicant’s claimed subject matter directed to specified Coating composition comprising  reaction product  polyesters with specified molecular weight, acid and Stapperfenne,  Michel and Kraft ) taken alone or in combination, do not  disclose, teach or fairly suggest all the limitations of independent Claim 1. Therefore, Claim 1 and dependent claims 2-6 are allowed. Claim 7, 9 and 11-18 are also allowed as those claims require all the limitation of allowed Claim 1. Therefore, Claims 7,9 and 11-18 are rejoined.  ( see below).
Election/Restrictions
5.	Claim 1 -6 are allowable. The Restriction requirement  as set forth in the Office action mailed on  January 12, 2021  , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 7, 9 and 11-18 are no longer withdrawn from consideration because the claims 7, 9 and 11-18 (s) required s all the limitations of an allowable claim 1. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
7.	Rejoin previously withdrawn claims 7,9  and 11-18.

                                                          Conclusion
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENNADIY MESH/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763